internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-104640-99 date june legend x trusta a trustb b d1 state this responds to the letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts cc dom p si 1-plr-104640-99 you have represented that the facts are as follows x is a corporation organized under the laws of state which made a valid s_corporation_election effective d1 as of d1 x had shareholders individuals one grantor_trust and two trusts trusta and trustb for which qualified_subchapter_s_trust elections qsst were made a is the sole income_beneficiary of trusta and b is the sole income_beneficiary of trustb a and b are the co- trustees of trusta and trustb the trust documents pertaining to trusta and trustb do not require that all of the income of each trust be distributed annually due to oversight by the trustees of trusta and trustb not all of the income of trusta and trustb was actually distributed to the respective beneficiary of each trust for the corporation’s first s_corporation taxable_year and the following calendar_year however all of the income of each trust was reported on each respective beneficiary’s individual_income_tax_return for both taxable years after discovering the oversight the remaining undistributed_income of each trust was distributed to each beneficiary and the trustees initiated procedures to ensure conformity with the need to distribute s_corporation income in the future law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 in relevant part provides that if an election under sec_1362 by cc dom p si 1-plr-104640-99 any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waive it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated when the trustees of trusta and trust b failed to distribute all of the income of the trusts to a and b respectively we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d1 to the date of this ruling and hereafter provided that x’s s election is not otherwise terminated under sec_1362 cc dom p si 1-plr-104640-99 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative signed dianna k miosi sincerely dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
